UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                      No. 20-2033

                            UNITED STATES OF AMERICA

                                           v.

                                EDWIN PAWLOWSKI,
                                          Appellant

                            (E.D. Pa. No. 5-17-cr-00390-001)

Present:      AMBRO, KRAUSE and BIBAS, Circuit Judges

           1. Motion by Appellee to Designate Panel Opinion as Precedential.



                                                     Respectfully,
                                                     Clerk/PDB/tmm

______________________________ O R D E R _______________________________

The foregoing Motion by Appellee to Designate Panel Opinion as Precedential is granted.
The non-precedential opinion filed June 26, 2020 is hereby VACATED. The Court has
made modifications to the opinion and the amended precedential opinion will be filed
forthwith. The Court’s judgment entered June 26, 2020 remains in effect.

                                                     By the Court,

                                                     s/Thomas L. Ambro
                                                     Circuit Judge

Dated: July 24, 2020

cc: All Counsel of Record